Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant did not contest the claim interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph set forth in the office action of 09/23/2021 thus this interpretation of the claims is consistent with the examination set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “near” in claim 1is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “near the center axis of the mold body” is not clearly defined.  No exterior of the mold body is provided, particularly relative to the center axis of the mold body thus it is unclear as what constitutes as “near” For the purpose of this examination any distance is considered near the center of the axis of the mold body.
The term “when a temperature of the glass product drops in a glass transition temperature and prior to complete cooling” in claim 7is a relative term which renders the claim indefinite. The term “”drops in a glass transition temperature” and “complete cooling is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination the glass transition temperature in the specification as originally filed refers to [0049] which states the 
“The glass transition temperature refers to a temperature at which the glass can transform from a high elastic state to a glass state or from a glass state to a high elastic state. The glass product 200 is in a high elastic state in the environment higher than the glass transition temperature. At this time, the glass product is easily deformed.”
in a glass transition temperature is intended to mean.  “Complete cooling” is not defined in the specification or the claims thus for the purpose of this examination “complete cooling” is considered approximately room temperature or a relatively solid phase of the glass product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. (JP 02-184531) referred to as Masayuki herein after citations provided herein from Espacnet.
Regarding claim 1, Masayuki discloses A glass product forming mold capable of forming a glass product (5), comprising;
A mold body (2) Figure included herein below for convenience.
A sliding block (8), see Fig B for slide via arrow and quotation of [0001] below.
Inserting a wedge member in a contact surface between the element and the molding die is provided, and after the press molding, when the -L type and the lower die are relatively moved and separated from each other, the It is characterized in that an optical element having a wedge member inserted therein and set in a mold for

(8) having an inclined surface connecting the upper surface and lower surface of the sliding block at what is considered “near” a center axis of the mold, particularly where no exterior of the mold body is defined and where the blocks (8) are slidable and thus may become closer to the center axis, thus the sliding blocks are configured to be inserted between the glass product and the mold body. by inserting the wedge member into the insertion port, the optical element adhered to the mold is removed by the wedge member [0001]. 
Masayuki discloses the sliding block comprising a first inclined surface making an angle with a lower surface and connecting the upper surface and lower surface at an end of the sliding block (see 8 Fig B).
Masayuki discloses the sliding block being configured to be inserted between the mold body and glass product, see (Fig 1 and quotation below)
As described above, the position 16 of the wedge member insertion port can be provided from the upper mold side, the mold side, or the lower mold side toward the inside of the mold as necessary, and the guide passage for inserting the wedge member can be provided. Function as At the time of press molding, 

Masayuki suggests providing the wedge member at the upper mold or lower mold thus making it obvious to place against wither mold with the explicit motivation to one skilled in the art to rearrange the position of the wedge member for the same purpose including the spacing.
See also MPEP 2144.04 regarding rearrangement of parts.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice

Masayuki does not specifically disclose 4 sliding blocks (8) however the claims 1-2 are open ended and suggest additional releasing member edges (8) and [0001] may be provided.
Additionally, MPEP 2144.04 states;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible 

Masayuki discloses the entire invention however fails to disclose precisely 4 wedge members.  It would be obvious to one of ordinary skill in the art to duplicate wedge members at the necessary distance for the same purpose of releasing a glass product from a mold as taught by Masayuki.  There is no patentable significance or new and unexpected results.
Regarding claims 2 and 4, each inclined surface of wedge member (8) as disclosed by Masayuki is planar
Regarding claim 3, Masayuki discloses a driving mechanism (10) configured to drive the sliding blocks to and from the molding body. (see Fig 1 and quotation below)
the wedge member 8 can move forward and backward using the cylinder 10 as a power source. An electromagnetic valve is connected to the cylinder 10, and the drive timing of the wedge member 8 is set
    PNG
    media_image1.png
    670
    686
    media_image1.png
    Greyscale


Regarding claim 7, Masayuki discloses a method for processing a glass product forming mold capable of forming a glass product (5), comprising;
A mold body (2) Figure included herein above for convenience.
A sliding block (8), see Fig B for slide via arrow and quotation of [0001] below.
Inserting a wedge member in a contact surface between the element and the molding die is provided, and after the press molding, when the -L type and the lower die are relatively moved and separated from each other, the It is characterized in that an optical element having a wedge member inserted therein and set in a mold for

Masayuki discloses the sliding blocks (8) having an inclined surface connecting the upper surface and lower surface of the sliding block at what is considered “near” a center axis of the mold, particularly where no exterior of the mold body is defined and where the blocks (8) are slidable and thus may become closer to the center axis, thus the sliding blocks are configured to be inserted between the glass product and the mold body. by inserting the wedge member into the insertion port, the optical element adhered to the mold is removed by the wedge member [0001]. 
Masayuki discloses the sliding block comprising a first inclined surface making an angle with a lower surface and connecting the upper surface and lower surface at an end of the sliding block (see 8 Fig B).
Masayuki discloses the sliding block being configured to be inserted between the mold body and glass product, see (Fig 1 and quotation below)
As described above, the position 16 of the wedge member insertion port can be provided from the upper mold side, the mold side, or the lower mold side toward the inside of the mold as necessary, and the guide passage for inserting the wedge member can be provided. Function as At the time of press molding, 

Masayuki suggests providing the wedge member at the upper mold or lower mold thus making it obvious to place against wither mold with the explicit motivation to one skilled in the art to rearrange the position of the wedge member for the same purpose including the spacing.
See also MPEP 2144.04 regarding rearrangement of parts.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice

(8) and does not specifically disclose a plurality of sliding blocks (8) however the claims 1-2 are open ended and suggest additional releasing member edges (8) and [0001] may be provided.
Additionally, MPEP 2144.04 states;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Masayuki discloses the entire invention however fails to disclose precisely 4 wedge members.  It would be obvious to one of ordinary skill in the art to duplicate wedge members at the necessary distance for the same purpose of releasing a glass product from a mold as taught by Masayuki.  There is no patentable significance or new and unexpected results.
Masayuki does not explicitly disclose the step of driving the plurality of sliding blocks to slide when a temperature of the glass product drops in a glass transition temperature and prior to complete cooling however;
Masayuki discloses that the material can still be heated and pressed then released using the wedge (B) and cooled/ cured and this is particularly useful in continuous cooling. See quotations from [0001] below
Thereafter, by repeating the same operation as described above (Fig 1), continuous press molding of the molded lens can be performed. As described above, in a press forming apparatus that continuously performs a heating step, a pressurizing step, and a cooling step of a forming material in one forming chamber, a series of operations of opening a mold and taking out a forming lens thereafter. Note: taking out is different than the releasing step
Therefore, there is no need to apply special means to the molding surface of the mold, and the mold can be easily released without deteriorating the shape and surface properties of the optical element. In addition, since the method of releasing the optical element in the present invention can be performed during the operation of releasing the... at the time of removing the optical element, the molding material is heated, the heated material is pressed, and then the material is cooled and cured. Thus, the present invention can be easily applied to continuous press molding for taking out an optical element from a mold.

See also MPEP 2144.04 regarding rearrangement of method steps.
See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

It would be obvious to one of ordinary skill in the art to use the wedge member to separate the glass product after an elastically forming of the glass product but prior to a complete cooling with the absence of new or unexpected results. 
Furthermore, According to KSR; "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
It would be obvious to one of ordinary skill in the art to separate using the wedge at some point after forming the product and before complete cooling to reduce the energy necessary in heating the mold again for use.  It is the Examiner’s point of view this is not innovation but common sense to one of ordinary skill in the art. 
Regarding claim 9, each inclined surface of wedge member (8) as disclosed by Masayuki is planar

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment has a new combination of limitations and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741